UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1435



JAN Z. TEMPLE, Ph.D.,

                                              Plaintiff - Appellant,

          versus

MEDICAL UNIVERSITY OF SOUTH CAROLINA, a State
Agency,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-2104-18BG-2)


Submitted:   March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis T. Draine, Columbia, South Carolina, for Appellant.
Stephen L. Brown, Matthew K. Mahoney, Carol B. Ervin, YOUNG CLEMENT
RIVERS, L.L.P., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jan Z. Temple, Ph.D., appeals the district court's orders

dismissing her civil action, denying her motion for leave to amend

her complaint, and denying relief on her Fed. R. Civ. P. 59(e)

motion.   We have reviewed the record and the district court's

orders and find no reversible error.        We affirm the district

court’s dismissal of Temple’s complaint, and its denial of her

motion to amend, on the reasoning of the district court.         See

Temple v. Medical Univ. of South Carolina, No. CA-02-2104-18BG-2

(D.S.C. Dec. 12, 2003; Feb. 9, 2004).      In addition, we find that

the district court’s denials of Temple’s Rule 59(e) motions were

not an abuse of discretion.    Temkin v. Frederick County Comm’rs,
945 F.2d 716, 724 (4th Cir. 1991).   See   Temple v. Medical Univ. of

South Carolina, No. CA-02-2104-18BG-2 (D.S.C. Dec. 12, 2003; Mar.

17, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                            AFFIRMED




                               - 2 -